 Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                          3/11/2021
--------------------------------------X
ROHAN RAMCHANDANI,                    :
                                      :
                    Plaintiff,        :
                                      : 19 Civ. 9124 (VM)
     - against -                      :
                                      : DECISION AND ORDER
CITIGROUP, INC., et al.,              :
                                      :
                    Defendants.       :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiff     Rohan     Ramchandani      (“Ramchandani”     or

“Plaintiff”) brings this action against defendants CitiBank

National Association, his former employer; CitiGroup Inc.;

and Citicorp (collectively, “Citi” or “Defendants”). The

Complaint alleges one count of malicious prosecution stemming

from Citi’s disclosure of information about Ramchandani to

the United States Department of Justice (“DOJ”) in connection

with an investigation into a price-fixing conspiracy at Citi.

(See “Complaint,” Dkt. No. 17 ¶¶ 197-98.)

     Now pending before the Court are the premotion letters

exchanged between the parties, which the Court construes as

a motion by Defendants to dismiss the Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”)
    Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 2 of 28




(the “Motion”).1 For the reasons set forth below, the Motion

is DENIED in its entirety.

                             I.     BACKGROUND

A.      FACTS2

        1.    Ramchandani’s Trading Role and Conduct

        Ramchandani began his employment at Citi in 2002. During

the period relevant to this action, between 2004 and 2013,

Ramchandani worked in Citi’s London offices, as the European

head of Citi’s foreign exchange spot market (“FX Spot Market”)

trading desk. The FX Spot Market is a global over-the-counter

market in which participants trade currencies against one

another in pairs. Ramchandani was specifically responsible

for trades in euros and U.S. dollars, the most widely traded

currency pair. His supervisor, Jeff Feig (“Feig”), was a

highly experienced FX Spot Market trader with experience in

this market and others.

        During    the    relevant      period,   Ramchandani’s        trading

involved      frequent    communication      with    traders     at    other

financial        institutions     in    chatrooms,   often     hosted     by



1 Kapitalforeningen Lægernes Invest v. United Techs. Corp., 779 F. App’x
69, 70 (2d Cir. 2019) (Mem.) (affirming the district court ruling deeming
an exchange of letters as a motion to dismiss).
2 Except as otherwise noted, the following background derives from the

Complaint. The Court takes all facts alleged therein as true and construes
the justifiable inferences arising therefrom in the light most favorable
to Plaintiff, as required under the standard set forth in Section II,
infra.
                                       2
 Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 3 of 28




Bloomberg. He alleges that communicating in chatrooms as he

did was “extremely common.” (Complaint ¶ 44.) These online

discussions facilitated trading in the FX Spot Market and

provided traders an opportunity to share market color and

observations with each other.

     In    December   2007,     Ramchandani    joined   an    informal

chatroom comprising traders in the euro and U.S. dollar FX

Spot Market at a number of other large financial institutions.

While   Ramchandani   asserts    that   the   conversations    in   the

chatroom were all above board, he acknowledges that the

language    used   was   often    “colorful,”    and    employed     an

“idiosyncratic nomenclature” that only other traders would

understand. (Id. ¶ 51.) The DOJ and Citi later pointed to

these chatrooms as channels in which participants illegally

coordinated trades. Ramchandani insists this characterization

is entirely false.

     2.    Ramchandani’s Suspension Amid Price-Fixing Rumors

     Around June 2013, rumors began to spread in the press

about widespread manipulation of foreign exchange rates in

the FX Spot Market. The DOJ and the United Kingdom’s Financial

Conduct Authority (“FCA”) both commenced investigations into

the alleged manipulation.




                                   3
 Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 4 of 28




      Citi,      for      its   part,      began   its     own    internal

investigation. As a part of that investigation, on October

15, 2013, Ramchandani was interviewed by representatives of

Citi, including in-house counsel Paul Ferguson (“Ferguson”),

and outside counsel from Cleary Gottlieb Steen & Hamilton

LLP. At the meeting, Ramchandani answered questions regarding

his       trading        activities,       including      his     chatroom

communications.

      A    few   weeks     after    his    interview,    Ramchandani      was

suspended from Citi. Citi representatives told Ramchandani

that the purpose of his suspension was to allow the internal

investigation       to    develop   and    to   shield   him    from    media

attention. Feig told Ramchandani at the time that “no decision

about wrongdoing has been made.” (Complaint ¶ 69.) Consistent

with this representation, the following month, Citi provided

the FCA with copies of virtually all of the Bloomberg chats

in which Ramchandani had participated and informed the FCA

that it had not made any “specific finding” as to whether

Ramchandani had engaged in misconduct. (Id. ¶¶ 76-78.)

      Meanwhile,       press    reports    began   to    make   clear    that

criminal charges against financial institutions participating

in the FX Spot Market were imminent. Ramchandani alleges that

it was then, in early 2014, that Citi began a campaign to use


                                       4
    Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 5 of 28




him as a scapegoat in both the press and with government

investigators.

        3.    Ramchandani’s Termination and Citi’s Alleged Plan
              to Blame Ramchandani

        In January 2014, Feig and a Citi representative called

Ramchandani. Feig stated that while he considered Ramchandani

a     “good    person,”     certain       portions   of   his   chatroom

communications were grounds for termination. (Complaint ¶

90.) Despite Ramchandani’s repeated requests, Feig declined

to identify and discuss any of the particular communications

at issue. A letter from a Citi representative that same day

also     failed    to     identify    the    specifically   problematic

communications but stated that Citi had found a number of

Ramchandani’s communications to be “wholly unacceptable.”

(Id. ¶¶ 95-96.)

        Ramchandani alleges that during this time, Citi began to

contact regulators and the press as part of “a calculated

scheme” to deflect the blame for any wrongdoing onto him.

(Id.     ¶ 105.)    The    possibility      of   wide-ranging   criminal

liability created a business problem for Citi. Ramchandani

contends that Citi could not go to trial on any criminal

charges because the trial would significantly interrupt its

business, so Citi had no choice but to plead guilty. It was

in Citi’s interest, however, to plead guilty to only limited
                                      5
    Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 6 of 28




charges, so as to avoid significant liability, the risk of

regulatory consequences, the loss of licenses, and the filing

of charges against numerous senior employees. Ramchandani

argues that Citi therefore attempted to limit the scope of

its liability to a single culpable employee: him.

        4.    Citi’s Leaking of False Information to the Press

        Ramchandani contends that, as part of the alleged plan

to scapegoat him, a Citi public affairs executive, Jeff French

(“French”), began correspondence the day of Ramchandani’s

dismissal      indicating    that    he     wanted   to   publicize   the

dismissal. After receiving legal advice, French expressed

that he was pleased to expand the initial plan to scapegoat

Ramchandani by informing reporters of the “proactive step”

Citi had taken in firing Ramchandani. (Complaint ¶ 107.)

Ramchandani alleges that, despite Citi’s representations that

it would disclose only the fact of Ramchandani’s departure,

French       planted   stories      about    Ramchandani’s     purported

wrongdoing with multiple reporters at Bloomberg, the Wall

Street Journal, and the Financial Times.

        In turn, various news reports identified Ramchandani as

a     possible     participant      in    the   alleged     price-fixing

conspiracy, and in one case, directly quoted French. Though

additional news stories did not name French or other sources


                                     6
 Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 7 of 28




at Citi, Ramchandani argues that Citi was also behind these

stories because they contained similar assertions regarding

his conduct.

      Ramchandani alleges that Citi encouraged further leaks

from within the bank by circulating a memorandum to various

managers about his dismissal. The memorandum did not state

why press inquiries were expected but indicated that previous

stories had reported that regulators were focusing on a

particular chatroom in which Ramchandani had participated.

The memorandum directed its recipients to contact the public

affairs department if they received any press inquiries, but

Ramchandani alleges that the content of the memorandum all

but   ensured   that   Citi    managers    would   perpetuate    the

scapegoating campaign Citi had already initiated against him.

      5.   Citi’s Guilty Plea and Alleged False Statements to
           Law Enforcement

      Ramchandani alleges that Citi repeatedly implicated him

in communications with regulatory agencies investigating the

purported conspiracy. For example, Ramchandani contends that

Citi contacted the FCA on the date of his dismissal, stating

Ramchandani was to be fired. Instead of limiting the message

in the way it had assured Ramchandani it would, Citi told the

FCA that it did “not feel comfortable” with Ramchandani’s

conduct    after   reviewing     his   chatroom     communications.
                                 7
 Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 8 of 28




(Complaint ¶ 117.) Given that the DOJ investigation was also

ongoing at the time, Ramchandani argues that Citi likely made

the same disclosure to the DOJ. Ramchandani further alleges

that, despite the fact that Citi did not identify criminal

conduct as cause for his dismissal in its explanation to

Ramchandani, Citi later told the Securities and Exchange

Commission (“SEC”) that it had terminated Ramchandani for

this reason.

       Ramchandani    insists       that,     to   manage   its    potential

exposure   and     limit    the    negative    consequences       that   could

result,    Citi     ultimately      pled      guilty   to   a     completely

fabricated crime, grounded on the purported wrongdoing of

just Ramchandani. Indeed, the plea agreement Citi entered

with the DOJ indicates that Citi participated in the price

fixing scheme “through one of its . . . traders.” (Id. ¶ 156.)

Likewise, Citi’s sentencing memorandum asserted that its sole

purported wrongdoer was “one Citi employee . . . based in

London.” (Id. ¶ 173.)

       As evidence of Citi’s motive, Ramchandani points to a

Citi letter to the SEC seeking to avoid sanctions in which

Citi    asserted     that    its    criminal       liability    arose    from

“isolated acts by one employee.” (Id. ¶ 176.) According to

Ramchandani, Citi’s plan worked, and in exchange for pleading


                                      8
 Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 9 of 28




guilty, the DOJ expressly agreed not to charge Citi in a

broader range of offenses.

     Moreover, the sentencing memorandum the DOJ submitted in

connection with Citi’s guilty plea stated that, in this case,

it relied on the cooperation of insiders more than in other

antitrust conspiracy investigations given the complexity and

volume of chatroom records. Thus, Citi assisted the DOJ in

identifying “the most appropriate chatrooms and currencies”

and decoding the relevant communications. (Complaint ¶¶ 164,

166.) Ramchandani concludes from these statements that the

DOJ relied upon Citi to build a case focused exclusively upon

his conduct.

     6.    Ramchandani’s Indictment

     On January 10, 2017, the DOJ announced Ramchandani had

been indicted along with two other chatroom participants from

other financial institutions. Ramchandani insists that he was

indicted because of Citi’s false statements putting him at

the center of the case. According to Ramchandani, Citi knew

it   was   DOJ    policy   to    prosecute   individual     employees

responsible      for   conduct   resulting   in   charges    against

corporations, and thus Citi knew that its false allegations

would cause Ramchandani to be criminally charged. Ultimately,

after trial in October 2018, Ramchandani was acquitted.


                                   9
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 10 of 28




       7.     Evidence of Ramchandani’s Innocence

       In support of his assertion that Citi’s alleged claims

about his participation in the price-fixing conspiracy were

untrue, Ramchandani points to communications in which two

Citi employees admitted to him they did not believe he had

engaged in any intentional misconduct.

       First, several years after Ramchandani’s termination,

Feig, his former supervisor, told Ramchandani that he had

never seen evidence that Ramchandani engaged in collusion or

price fixing and likewise recognized “that there was nothing

criminal in Ramchandani’s intent or actions.” (Complaint ¶ 98

(brackets omitted).) Instead, Feig’s sole concern was the

tone    and     language   of   the   communications.     Regarding

Ramchandani’s criminal charges, Feig stated that after having

reviewed the trial transcript, he was “shocked and appalled”

that Ramchandani was indicted at all based on such minimal

evidence, and he hoped the jury would see Ramchandani’s

innocence. (Id. ¶¶ 190-92.) After Ramchandani was acquitted,

Feig wrote to him again, expressly acknowledging that:

       Citi facilitated the criminal charges by testifying in
       writing to the government that you were the single and
       sole violator of Citi’s rules and that you committed a
       criminal act which they pled guilty to. This wasn’t true
       at the time and certainly isn’t with further evidence
       that has come through since the time of the plea.



                                 10
    Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 11 of 28




(Id. ¶ 195.)3

        Second, one of Citi’s in-house lawyers, Paul Ferguson

(“Ferguson”), volunteered at a meeting in February 2014 that,

after reviewing the relevant records, he believed that Citi

had no basis to accuse Ramchandani of intentionally wrongful

conduct.       Ferguson      added     that   even     if     the    chatroom

communications violated certain unspecified Citi policies, he

knew the breaches were unintentional and hoped to welcome

Ramchandani back to Citi by the end of the year.

        Ramchandani requested to meet with Ferguson again in

October 2014, and Ferguson agreed. At that meeting, Ferguson

reiterated      his    previous      statements     that    Citi    recognized

Ramchandani      had   not   engaged     in   any   market    manipulation.

According to Ramchandani, Ferguson added that Citi would

never admit to market manipulation because there was no

evidence of it and that admitting to such misconduct without

evidence would subject Citi to suit by its employees. Ferguson

additionally offered to give Ramchandani a reference and

added that he did “honestly believe [Ramchandani] never did

anything intentional against the bank.” (Complaint ¶ 136.) As



3 Though not evidence of Ramchandani’s innocence, the Complaint further
alleges that once the press campaign had begun, Feig contacted French to
express his anger that Citi had deliberately violated its assurances to
Ramchandani that it would disclose only the fact of his dismissal and no
more.
                                       11
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 12 of 28




promised, Ferguson later provided Ramchandani a reference for

employment at another financial institution.

     Ramchandani further contends that Citi’s conduct toward

him in certain instances reflected the bank’s understanding

of his innocence. First, Ramchandani argues that the fact

that Citi paid him severance was an indication that it did

not believe he engaged in intentional or criminal conduct

because     under   the    terms      of   his   employment      agreement,

severance would not be payable if he were dismissed for “gross

misconduct” or “gross negligence.” (Complaint ¶ 101.)

     Moreover, Ramchandani alleges that his treatment starkly

differed from the treatment of other Citi employees involved

the FX Spot Market inquiries, including one employee who pled

guilty to multiple felonies. In that case, according to

Ramchandani,    Citi      managed     to   minimize    press     attention,

evidencing Citi’s ability to control the narrative and its

intent to frame Ramchandani.

     Lastly, Ramchandani asserts that on the day its plea

agreement was announced, Citi’s counsel openly described

Ramchandani as “collateral damage.” (Id. ¶ 181.)

B.   PROCEDURAL HISTROY

     The DOJ investigation into the price-fixing conspiracy

at   Citi   ended   in     a   plea    agreement      on   May   20,   2015.


                                      12
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 13 of 28




Ramchandani’s indictment in connection with that conspiracy

was announced in January 2017 and he acquitted after trial in

October 2018.

     Ramchandani initiated this action on October 2, 2019.

Before the deadline to answer or otherwise respond, and

consistent with the Court’s Individual Practices, on November

11, 2019, counsel for Citi wrote to Ramchandani regarding an

anticipated motion to dismiss the Complaint. (“Premotion

Letter,” Dkt. No. 19.)

     Citi argues that the Complaint must be dismissed because

Ramchandani has failed to plausibly allege three of the four

requisite elements of a malicious-prosecution claim. First,

Citi argues that the DOJ independently decided to investigate

and ultimately prosecute Ramchandani, and the Complaint does

not plausibly allege that Citi “induced the prosecution and

overtook the prosecutor’s own volition.” (Premotion Letter at

2 (citing Dantas v. Citigroup, Inc., No. 18 Civ. 2043, 2019

WL 2910682, at *5 (2d Cir. July 8, 2019)).) Second, Citi

maintains that the DOJ had probable cause for the criminal

charges   against   Ramchandani,     and   the   Complaint   fails   to

allege that the grand jury indictment was procured by fraud,

perjury, suppression of evidence, or bad faith. Third, Citi

contends that the Complaint fails to specifically allege


                                13
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 14 of 28




malice because Ramchandani has not identified any specific

misstatements or falsified evidence the bank made or provided

to the DOJ.

      By letter dated November 20, 2019, Ramchandani responded

to the Premotion Letter, disputing each of Citi’s arguments.

(See “Opposition,” Dkt. No. 21.) First, Ramchandani argues

that the Complaint pleads that Citi commenced a criminal

proceeding against him by working “hand-in-glove with the

Government” and “directly inducing” the DOJ to base its case

on his purported wrongdoing, and that no more is required

under New York law. (Id. at 2.) Second, Ramchandani argues

that contrary to Citi’s assertions, he has rebutted the

presumption of probable cause by alleging that Citi acted in

bad   faith   when   it   knowingly    fabricated   the   evidence    it

provided to the DOJ. Third, Ramchandani contends that he

sufficiently alleged malice because the Complaint describes

a scheme by which Citi blamed all criminal wrongdoing on him

to minimize its own exposure to broader and more serious

consequences.

      Citi advised the Court by letter dated November 27, 2019

that the parties’ letter exchange had failed to resolve their

dispute. (See “November 27 Letter,” Dkt. No. 22.) Citi further

reiterated    its    arguments   for   dismissal    and   responded   to


                                  14
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 15 of 28




Ramchandani’s Opposition. In the November 27 Letter, Citi

argues that none of the Complaint’s allegations indicates

that Citi’s conduct rose to the level of overtaking the DOJ’s

volition.    Citi    insists    that    the    DOJ   independently

investigated   Ramchandani,     and    Ramchandani    ignores    the

probative weight of both his indictment and that court’s

denial of his motion to dismiss the indictment. Citi lastly

suggests that it cannot be found to have acted out of malice

because its cooperation was part of its own guilty plea.

     In response, Ramchandani filed a letter dated December

6, 2019 challenging the assertions in Citi’s November 27

Letter. (See “December 6 Letter,” Dkt. No. 23.) Ramchandani

reiterates   first   his    argument   that   Citi   commenced   the

prosecution by playing an active role and giving advice and

encouragement to the DOJ, which constitutes far more than

simply cooperating. Second, he argues that Citi acted in bad

faith, and thus cannot use either his indictment by grand

jury or the denial of his motion to dismiss the indictment as

a shield. Lastly, Ramchandani argues that the fact that Citi

targeted him solely out of self-interest demonstrates malice.

                      II.    LEGAL STANDARD

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim


                                15
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 16 of 28




to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). This standard is met “when the

plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. In other words, a complaint

should   not   be   dismissed   when   the   factual    allegations

sufficiently “raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555.

     In resolving a Rule 12(b)(6) motion, the Court’s task is

“to assess the legal feasibility of the complaint, not to

assay the weight of the evidence which might be offered in

support thereof.” In re Initial Pub. Offering Sec. Litig.,

383 F. Supp. 2d 566, 574 (S.D.N.Y. 2005) (internal quotation

marks omitted), aff’d sub nom. Tenney v. Credit Suisse First

Boston Corp., No. 05 Civ. 3430, 2006 WL 1423785 (2d Cir. May

19, 2006); accord In re MF Glob. Holdings Ltd. Sec. Litig.,

982 F. Supp. 2d 277, 302 (S.D.N.Y. 2013). In this context,

the Court must construe the complaint liberally, “accepting

all factual allegations in the complaint as true, and drawing

all reasonable inferences in the plaintiff's favor.” See

Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.

2002).


                                16
    Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 17 of 28




                             III. DISCUSSION

        To state a claim for malicious prosecution under New

York law,4 a plaintiff must allege “(1) the initiation of an

action by the defendant against the plaintiff, (2) begun with

malice, (3) without probable cause to believe it can succeed,

(4) that ends in failure or, in other words, terminates in

favor of the plaintiff.” Cornejo v. Bell, 592 F.3d 121, 129

(2d Cir. 2010) (quoting O’Brien v. Alexander, 101 F.3d 1479,

1484 (2d Cir. 1996)). The fourth element is not in dispute as

a jury acquitted Ramchandani. The Court therefore addresses

the other three elements in turn.

A.      INITIATION OF THE ACTION

        The parties dispute what exactly Ramchandani must allege

to satisfy the requirement that the Defendants initiated the

action.      Ramchandani     argues    that   under      New     York   law,

“liability will lie if defendant ‘knew the information to be

false, yet still gave it’ to a prosecutor.” (Opposition at 2

(quoting Lupski v. County of Nassau, 822 N.Y.S.2d 112, 114

(App.      Div.   2006))    (internal      alterations     and     emphasis

omitted).) Citi, meanwhile, contends that the question is

whether it “affirmatively induced the prosecution to the




4 The parties do not dispute that New York law applies, and the Court is
satisfied in this regard.
                                      17
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 18 of 28




point of overtaking the prosecutor’s volition.” (November 27

Letter at 2 (citing Dantas, 779 F. App’x at 23).)

     While    New   York   courts    have      at   various   times   used

different tests for what constitutes the initiation of a

criminal proceeding, the Court is persuaded that Ramchandani

has the better interpretation. Furnishing false information

to law enforcement authorities is sufficient to satisfy the

first element of a malicious-prosecution claim when, at the

time the information was furnished, the person providing it

knew it to be false. See Chimurenga v. City of New York, 45

F. Supp. 2d 337, 343 (S.D.N.Y. 1999); Coscia v. El Jamal, 69

N.Y.S.3d 320, 324 (App. Div. 2017); Williams v. CVS Pharm.,

Inc., 6 N.Y.S.3d 78, 80-81 (App. Div. 2015); Maskantz v.

Hayes, 832 N.Y.S.2d 566, 569 (App. Div. 2007). Applying this

standard and drawing all reasonable inferences and resolving

doubts in Ramchandani’s favor, the Court concludes that this

element has been sufficiently pled.

     As   a   threshold    matter,       the    Complaint     provides   a

plausible basis to conclude that Citi provided information

about Ramchandani to the DOJ. First, Ramchandani alleges that

Citi told the FCA that Ramchandani was fired because, after

reviewing his chatroom communications, Citi did “not feel

comfortable” with Ramchandani’s conduct. (Complaint ¶ 117.)


                                    18
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 19 of 28




It is reasonable to infer, as Ramchandani maintains, that

Citi made the same representation to the DOJ. Second, the

DOJ’s sentencing memorandum indicates that the DOJ heavily

relied    on    Citi’s     cooperation       in    identifying       “the     most

appropriate chatrooms and currencies.” (Id. ¶ 164.) The DOJ

further acknowledged that the chatroom communications “were

often filled with dense jargon, describing highly technical

trading       strategies     that     were        frequently       conveyed     in

shorthand,” requiring the DOJ to rely upon Citi’s “valuable

assistance” in decoding the chats, sometimes “line-by-line.”

(Id.     ¶¶    167-69.)    Third,     Ramchandani           was    indicted     in

connection with this investigation. In sum, Citi considered

Ramchandani’s chatroom communications problematic, and Citi

cooperated with the DOJ by identifying relevant chatroom

communications and decoding them. The reasonable inference

when construing these allegations in the light most favorable

to Ramchandani is that Ramchandani’s communications were

among those Citi identified and decoded for the DOJ. This

inference is further supported by the allegations that, in

providing      assistance     to    the    DOJ,      Citi    had    motive     and

opportunity      to   do   more     than   merely      cooperate      with     the

Government’s      investigation,       but    rather        to    influence    the

outcome to serve its own interest in minimizing its role in


                                      19
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 20 of 28




the underlying financial scheme and shifting the blame to

another. Because these facts suggest that a more complete

evidentiary    record    would     reveal       evidence        of       the    alleged

wrongdoing, the issue is not one that could be properly

resolved at this stage of the proceedings. See Fisher v.

JPMorgan Chase Bank, N.A., 740 F. App'x 745, 746 (2d Cir.

2018) (quoting Twombly, 550 U.S. at 556) (“Plausibility ‘does

not impose a probability requirement at the pleading stage;

it   simply   calls   for      enough    fact       to   raise       a    reasonable

expectation    that   discovery         will    reveal     evidence’            of   the

alleged wrongdoing.”))

       The thornier issue -- whether Citi’s statements about

Ramchandani to the DOJ were knowingly false -- is a close

one, but the Court ultimately concludes that the allegations

are sufficient to satisfy the pleading standard. See, e.g.,

Michaels v. MVP Health Care, Inc., 91 N.Y.S.3d 567, 573 (App.

Div. 2018) (affirming the denial of a motion to dismiss when

“Plaintiff alleged that defendants provided the authorities

with   information      that    defendants          knew   to    be       false      and

explained how they knew it to be false”) (citing Lupski, 822

N.Y.S.2d at 112).

       Ramchandani    alleges     that,        in   decoding         his       chatroom

communications    for    the     DOJ,     Citi      mischaracterized             their


                                    20
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 21 of 28




significance and misrepresented their “purportedly culpable

meaning and intent.” (Complaint ¶ 170.) The plea agreement

Citi entered with the DOJ indicates that Citi participated in

the price-fixing scheme “through one of its . . . traders.”

(Id. ¶ 156.) And Citi’s sentencing memorandum asserted that

its sole purported wrongdoer was “one Citi employee . . .

based in London.” (Id. ¶ 173.) Moreover, the Complaint quotes

an email in which Ramchandani’s former supervisor stated that

Citi had testified that Ramchandani was “the single and sole

violator of Citi’s rules and that [he] committed a criminal

act.” (Id. ¶ 195.) While Ramchandani was not the only trader

implicated in the alleged conspiracy (see id. ¶¶ 14, 80, 127-

28), affording him the benefit of every reasonable inference,

it is at least plausible that Ramchandani is the “one” trader

referenced, and thus, Citi communicated to the DOJ that he

was involved in market manipulation.

     As to whether Citi knew these statements to be false,

the Court is again persuaded that at this stage Ramchandani’s

allegations are sufficient to overcome a motion to dismiss.

Ramchandani   alleges    when    he    was   suspended,    his   direct

supervisor,   Feig,     told    Ramchandani    that   he   was    being

suspended pending an internal investigation and that “no

decision about wrongdoing ha[d] been made.” (Id. ¶ 69.) Then,


                                  21
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 22 of 28




when he was ultimately fired a few months later, Citi told

Ramchandani that it had not yet reached “any conclusions

regarding the matters being investigated.” (Id. ¶ 95.) Even

more significantly, upon his termination, Ramchandani alleges

that Citi paid him severance, which would not have been

payable had he been dismissed for “gross misconduct” or “gross

negligence.”   (Id.   ¶   101.)   Furthermore,      in-house   counsel

offered to provide Ramchandani a reference for employment as

a trader at another financial institution. The same in-house

counsel told Ramchandani that Citi recognized that he had not

engaged in market manipulation and would “never make an

admission of market manipulation to the regulators because

there is no evidence of that.” (Id. ¶ 134-35.) Together, these

allegations are sufficiently specific to carry Ramchandani’s

claim past mere speculation.

     Moreover, Ramchandani alleges that following his trial,

Feig emailed him saying he was “shocked and appalled” that

Ramchandani had been indicted at all. (Id. ¶ 191.) After

Ramchandani was acquitted, Feig emailed again, sharing his

personal view that “Citi facilitated the criminal charges by

testifying”    that   Ramchandani      was   “the   single   and   sole

violator of Citi’s rules and that [Ramchandani] committed a

criminal act,” and adding that, “[t]his wasn’t true at the


                                  22
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 23 of 28




time and certainly isn’t with further evidence.” (Id. ¶ 195.)

This   allegation,      viewed        in    the    light    most    favorable      to

Ramchandani, presents additional support for his claim.

       Here, the allegations that Citi cooperated with the DOJ,

explained the purportedly culpable meaning of the chats, and

grounded Citi’s liability on the conduct of “one” trader in

London, together provide a plausible basis to reasonably

infer that Citi told the DOJ that Ramchandani had engaged in

wrongdoing.       Moreover,      the       Complaint       alleges       that     Citi

repeatedly    told      Ramchandani         that    it     had    not     drawn    any

conclusions, paid him severance for which he would have been

ineligible had he been guilty of “gross misconduct,” told

Ramchandani       through   in-house            counsel    that    there     was    no

evidence of market manipulation at the bank, and offered him

a   reference      to   work    at     another       financial          institution.

Affording     Ramchandani         the       benefit        of     all     reasonable

inferences and resolving any doubts in his favor, these

allegations       suggest      that    when       Citi     told    the     DOJ    that

Ramchandani       had   engaged        in       wrongdoing,       it     knew     this

information was false and so acted in order to serve its

interest     in    minimizing         liability       and       public     exposure.

Especially at this stage, when the Court is assessing only

the legal feasibility of Ramchandani’s claim, and not the


                                           23
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 24 of 28




weight of the evidence, these allegations constitute enough

to    sustain   the     first       element       of   a    malicious-prosecution

claim.

B.     LACK OF PROBABLE CAUSE

       To succeed on a claim for malicious prosecution under

New York law, Ramchandani must also plausibly allege that the

criminal charges brought against him lacked probable cause.

As relevant here, “indictment by a grand jury creates a

presumption of probable cause.” Manganiello v. City of New

York,    612    F.3d    149,       161-62     (2d      Cir.    2010)          (alteration,

citations,      and     internal         quotation         marks     omitted).            This

element is based on the principle that “the Grand Jury acts

judicially      and     it        may   be   presumed         that       it    has    acted

regularly.” Colon v. City of New York, 455 N.E.2d 1248, 1250

(N.Y. 1983). “Th[e] presumption may be rebutted only by

evidence that the indictment was procured by fraud, perjury,

the     suppression          of    evidence       or       other     police          conduct

undertaken      in     bad    faith.”        Manganiello,          612    F.3d       at   162

(citations and internal quotation marks omitted); see also

Richards v. City of New York, No. 97 Civ. 7990, 2003 WL

21036365, at *14 (S.D.N.Y. May 7, 2003) (“New York law thus

strips an indictment of its presumptive force in a malicious




                                             24
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 25 of 28




prosecution action when the indictment was obtained through

improper means.”).

     As an initial matter, the Court finds unavailing Citi’s

argument that “[p]robable cause is further established” by

the denial of Ramchandani’s motion to dismiss the indictment.

(Premotion Letter at 3 n.3 (citing United States v. Usher,

No. 17 CR 19, 2018 WL 2424555, at *9 (S.D.N.Y. May 4, 2018)).)

While this fact certainly heightens Ramchandani’s challenge,

nonetheless the standard to sustain a motion to dismiss an

indictment   is   high.   As   the     district     court   put    it    in

Ramchandani’s criminal case, dismissal is “an extraordinary

remedy”    and    “reserved     only     for       extremely      limited

circumstances implicating fundamental rights.” Usher, 2018 WL

2424555, at *3 (quoting United States v. De La Pava, 268 F.3d

157, 165 (2d Cir. 2001)). The denial of Ramchandani’s              motion

to dismiss the indictment in his criminal case does not,

therefore, necessarily establish that the charges against him

were supported by probable cause.

     The Court is persuaded that Ramchandani has plausibly

alleged that Citi’s improper self-serving motive in procuring

Ramchandani’s indictment rebuts the presumption of probable

cause. Ramchandani claims that Citi mischaracterized his

chatroom   communications      and    told   the    DOJ   that    he    was


                                 25
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 26 of 28




criminally     liable        for      price-fixing        based         on    those

communications.           Citi     allegedly           made    these          false

representations because doing so would limit its liability to

a single wrongdoer, thereby shielding the bank from large-

scale consequences. That the DOJ could not decode the chats

without    Citi’s    assistance,          as     indicated     in       the   DOJ’s

sentencing    memorandum,        is     enough    to    support     a    plausible

inference that the indictment was “procured” based on Citi’s

false statements, which in turn stemmed from an improper

motive. Taking these allegations as true, and construing the

Complaint liberally, the facts raise a plausible entitlement

to relief, such that the dismissal is not proper at this stage

of the litigation.

C.   MALICE

     The third prong is “actual malice.” Lupski, 822 N.Y.S.2d

at 113. Under New York law, “malice does not have to be actual

spite or hatred.” Lowth v. Town of Cheektowaga, 82 F.3d 563,

573 (2d Cir. 1996). Instead, malice means only “that the

defendant must have commenced the criminal proceeding due to

a wrong or improper motive, something other than a desire to

see the ends of justice served.” Fowler v. Kingston City

Police    Dep’t,    No.    07    Civ.    873,    2009    WL   3064775,        at   *8

(N.D.N.Y. Sept. 22, 2009) (citations omitted).


                                        26
    Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 27 of 28




        Here, Ramchandani alleges that Citi had an “improper

motive” in providing information about him to the DOJ. Namely,

it was in Citi’s interest to minimize its own wrongdoing by

turning on Ramchandani, scapegoating him by falsely claiming

that Citi’s culpability was limited to the acts of one

individual. These claims are supported by factual allegations

that Citi explicitly represented to the DOJ in its sentencing

memorandum that its sole purported wrongdoer was “one Citi

employee . . . based in London.” (Complaint ¶ 173.) Similarly,

the Complaint references a Citi letter to the SEC seeking to

avoid sanctions in which Citi asserted that its criminal

liability arose from “isolated acts by one employee.” (Id. ¶

176.) Taken together, and viewed in the light most favorable

to     Ramchandani,    these   allegations     suggest      that   Citi   was

motivated by “something other than a desire to see the ends

of justice served.’” Fowler, 2009 WL 3064775, at *8. Contrary

to Defendants’ argument,5 such statements constitute enough

to     render   Ramchandani’s    claim     plausible   at    the   pleading

stage.

                                IV.   ORDER

        Accordingly, for the reasons stated above, it is hereby



5 The Court notes that while fraud or mistake must be pled with
particularity, “[m]alice, intent, knowledge, and other conditions of a
person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b).
                                      27
Case 1:19-cv-09124-VM Document 24 Filed 03/11/21 Page 28 of 28




     ORDERED that the motion so deemed by the Court as filed

by defendants CitiBank National Association, CitiGroup Inc.,

and Citicorp (Dkt. Nos. 19 and 22) to dismiss the Complaint

of plaintiff Rohan Ramchandani (Dkt. No. 17) pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure is DENIED.



SO ORDERED.

Dated:    New York, New York
          11 March 2021


                                       ________________________
                                            Victor Marrero
                                               U.S.D.J.




                                28
